In a juvenile delinquency proceeding, the appeal is from an order of the Family Court, Kings County, entered July 10, 1979, which, upon a finding that appellant had committed an act which, if committed by an adult, would constitute the crime of sodomy in the first degree, adjudicated him a juvenile delinquent and placed him on probation. Order affirmed, without costs or disbursements. We find no merit in appellant’s contention that the finding of guilt on the charge of sodomy in the first degree was repugnant to the acquittal of attempted rape in the first degree. Each of the charges refers to discrete and different sexual acts (attempted forcible sexual intercourse in the attempted rape [see Penal Law, § 130.35, subd 1] and forcible fellatio in the sodomy charge [Penal Law, § 130.50, subd 1]) occurring in succession during a single incident. The acquittal at most imports a finding that the evidence was insufficient to establish the attempted rape, but does not negate any essential element of the sodomy charge. Contrary to appellant’s assertion, the acquittal of attempted rape does not necessarily require a finding that no forcible compulsion occurred during the act of sodomy. Mollen, P. J., Titone, Mangano and O’Connor, JJ., concur.